Citation Nr: 1046665	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than August 30, 
2006, for the grant of service connection for a major depressive 
disorder (formerly rated as mood disorder, not otherwise 
specified).

2.  Entitlement to service connection for a facial scar.  

3.  Entitlement to service connection for residuals of a head 
trauma.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for a lumbar spine 
disorder.  

7.  Entitlement to an initial rating in excess of 10 percent for 
major depressive disorder, prior to May 29, 2007, and in excess 
of 30 percent from May 29, 2007, forward, to include 
consideration of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran honorably served on active duty from August 1978 to 
August 1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 and March 2008 rating decisions of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2007, the RO denied service 
connection for migraine headaches, tinnitus, a lumbar spine 
disorder, a facial scar, and residuals of head trauma.  

In the March 2008 rating decision, the RO awarded service 
connection for a mood disorder, not otherwise specified, and 
assigned a 10 percent rating from August 30, 2006; a 30 percent 
rating from May 29, 2007; and a 10 percent rating from 
January 30, 2008.  The Veteran appealed the assigned effective 
date for service connection as well as the staged ratings.  In a 
May 2009 determination, the Veteran's disability was 
recharacterized as major depressive disorder, and the 30 percent 
rating was assigned from May 29, 2007 onward.  Thus, the only 
period where a 10 percent rating was assigned was from August 30, 
2006 through May 28, 2007.  The Board notes that the RO had 
characterized the issues with regard to rating the psychiatric 
disorder as the evaluation of major depressive disorder and 
entitlement to an earlier effective date for a 30 percent rating 
for major depressive disorder.  This "effective date issue" 
regarding the assigned rating is considered within the issue of 
the assigned staged ratings.  That is, entitlement to an initial 
rating in excess of 10 percent for major depressive disorder, 
prior to May 29, 2007, and entitlement to a rating in excess of 
30 percent from May 29, 2007.  

In May 2010, the Veteran testified before the undersigned at a 
Travel Board hearing.  

The issues of service connection for migraine headaches and a 
lumbar spine disorder, as well as the rating for major depressive 
disorder to include consideration of entitlement to a TDIU due to 
service- connected disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection 
for a psychiatric disorder on August 30, 2006.

2.  The Veteran was involved in a motor vehicle accident during 
service in January 1981.  He suffered trauma to the face and has 
a facial scar, located on the forehead, as a residual of that 
trauma.

3.  The inservice motor vehicle accident resulted in head/brain 
trauma which resulted in lasting residuals, characterized as 
cognitive dysfunction impairment.

4.  The Veteran has tinnitus which is attributable to the in-
service head injury.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 30, 
2006, for the award of service connection for major depressive 
disorder (formerly rated as mood disorder, not otherwise 
specified), have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.158, 3.400 (2010).

2.  A facial scar, located on the forehead, was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Head/brain trauma, characterized as cognitive dysfunction, 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date claim

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In regard to his claim for an earlier effective date for the 
award of service connection for a major depressive disorder, the 
Veteran is challenging the initial effective date assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91. 
Thus, because the notice that was provided in September 2006 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service 
treatment records, VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  The records satisfy 38 C.F.R. § 3.326.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

The Veteran has been awarded service connection for major 
depressive disorder (formerly rated as mood disorder, not 
otherwise specified), effective August 30, 2006.  He contends 
that an earlier effective date is warranted.  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean that 
the effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is later.  
38 C.F.R. § .400(b)(2)(i).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed in 
the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2010).  An informal claim may be any 
communication or action indicating an intent to apply for one or 
more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 
(2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  An informal 
claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 
(Fed. Cir. 1999), and must identify the benefit being sought.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  To determine when 
a claim was received, the Board must review all communications in 
the claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The record reflects that the Veteran submitted a formal claim (VA 
Form 21- 526, Veteran's Application for Compensation or Pension) 
in August 1982.  At that time, he indicated that he was seeking 
service connection for a fractured skull, loss of hearing, and 
back problems.  He submitted an additional formal claim received 
in September 1982 requesting service connection for a skull 
fracture, post-concussion syndrome, loss of memory, peripheral 
vestibular weakness, back injury, and hearing loss.  

In a September 1982 Administrative Decision, the RO determine 
that the inservice September 29, 1981 injury was not the result 
of willful misconduct and was therefore no considered a bar to 
his application for VA benefits.  

Thereafter, in October and November 1982, the Veteran was 
afforded various VA examinations.  He did not complain of a 
psychiatric disorder at the time of the examinations.  Rather, he 
reported hearing loss, dizziness, headaches, low back pain, and 
episodes of loss of consciousness.  On examination in October 
1982, the Veteran was described as alert and oriented.  Diagnoses 
at the time of the examinations included intermittent mild low 
back pain, and status post auto accident with history of vertigo, 
headaches, and back injury.  The VA examiner in November 1982 
stated that the Veteran's symptoms of dizziness, headaches, and 
loss of consciousness could reflect the effects of his in-service 
head injury, however, there was no evidence to suggest that the 
symptoms constitute a basis for a neurological disability.  

A VA Form 21-6789 reflected that the RO had reviewed the service 
treatment records which included a Report of Medical History on 
entry into service in July 1978 which noted a history of a head 
injury by the Veteran when he was five years old, followed by 
frequent and severe headaches while he was in school.  

In a December 1982 letter, the Veteran was requested to submit 
evidence and information with regard to his reported childhood 
head injury.  The Veteran did not respond to that letter.  

The next correspondence received from the Veteran consisted of a 
formal claim (VA Form 21-526) received on August 30, 2006, when 
he requested service connection for residuals of head trauma, to 
include a psychiatric disorder.  

Here, the Veteran did not file a formal or informal claim for 
service connection for a psychiatric disorder prior to August 30, 
2006.  The Board acknowledges the Veteran's and others' lay 
contentions that he has suffered from this condition since 
service.  Based on the evidence of record and the regulatory 
provisions governing the effective date of awards based on 
original claims, however, the Board finds that an effective date 
prior to August 30, 2006 for service connection for major 
depressive disorder is not warranted.

Specifically, there is no correspondence of record received prior 
to August 30, 2006 indicating an intent to apply for service 
connection for a psychiatric disorder.  See 38 C.F.R. §§ 3.151, 
3.155.  Nor did the medical evidence of record suggest the 
presence of a psychiatric disorder at the time the Veteran 
submitted his claim for service connection in 1982.  In his 
formal claims submitted in 1982, he did not mention or complain 
of a psychiatric disorder.  Additionally, a psychiatric disorder 
was not diagnosed at the time of the VA examinations in October 
and November 1982.  Therefore, the claim for an earlier effective 
date of award is denied.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2010). 

Even if the Board were to find that the Veteran submitted a claim 
for service connection for a psychiatric disorder in 1982, he 
abandoned that claim when he failed to respond to the RO's 
December 1982 letter requesting that he submit evidence 
associated with his childhood head injury.  Except as otherwise 
provided, where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action will 
not be taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing the 
new claim.  See 38 C.F.R. § 3.158(a).

In sum, the initial claim for service connection for a 
psychiatric disorder was received on August 30, 2006.  The  Board 
acknowledges that the VA treatment records show that the Veteran 
was diagnosed with anxiety and a depressive disorder as early as 
May 2000.  Once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  However, according to the United 
States Court of Appeals for Veterans Claims (Court), 38 C.F.R. § 
3.157 only applies to a defined group of claims.  See Sears v. 
Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to 
a defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an increase 
of a service connected rating where service connection has 
already been established).  VA medical records cannot be accepted 
as informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence does 
not establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(where appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Thus, any prior VA medical are not interpreted as an 
informal claim.

Applying the statute and the regulations cited above, the Veteran 
is not entitled to an effective date earlier than August 30 
,2006, for the award of service connection for a psychiatric 
disorder.  See 38 U.S.C.A. § 5110(a) (effective date of original 
claim shall not be earlier than the date of receipt of 
application therefor).  





Service Connection

The Veteran's claims are being granted.  As such, any 
deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two 
of the three elements required for service connection under 38 
C.F.R. § 3.303(b): (1) that the condition was "noted" in 
service, and (2) evidence of post-service continuity of the same 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The third element, evidence of a relationship between the present 
disability and the postservice symptomatology, may be established 
through lay testimony if the relationship and the disability are 
capable of lay observation.  See id; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 Vet. 
App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that the Veteran was 
involved in a motor vehicle accident while he was the passenger 
in a car in January 1981.  He apparently hit or went through the 
windshield and suffered a frontal skull fracture.  Thereafter, it 
was noted that he had probable post-concussive syndrome with 
vertigo/dizzy spells, possible syncopal episode, headaches, 
tinnitus, and blurred vision.  He also had a scar on his 
forehead.  See service treatment record, dated July 9, 1982.  The 
Veteran reported both headaches and dizziness on his separation 
examination in July 1982.  

Post-service, he was examined by VA in October and November 1982.  
In pertinent part, the Veteran reported that he was still 
experiencing dizziness as well as headaches.  The examiner 
indicated that the symptoms could reflect the effects of the head 
injury which was sustained a year before, but they did not 
constitute a basis for neurological disability.  

On a current April 2009 VA examination, the Veteran reported that 
he had experienced cognitive impairment (with prior traumatic 
brain injury noted), but no current cognitive impairment was 
demonstrated on that examination.  

Initially, the Board must assess the competence of the Veteran to 
report the inservice accident and residuals since that time, as 
well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In Barr and Washington, the Court noted that a 
veteran is competent to testify to factual matters of which he 
had first-hand knowledge and, citing its earlier decision in 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2010).

As the Veteran provided credible testimony regarding his 
inservice accident.  The Veteran is competent to testify as to 
both the incurrence and continuity of symptomatology associated 
with the injury, the Board notes that the Veteran is competent to 
report as to the circumstances of his in-service accident.  
Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service 
connection for paranoid schizophrenia where lay persons submitted 
statements attesting to observing a change in a veteran's 
behavior during and since service); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lack of 
corroboration does not, by itself render lay evidence incredible.  
Buchanan v. Nicholson, 451 F.3d at 1337 (Board must first 
"determine whether lay evidence is credible in and of itself, 
i.e., because of possible bias, conflicting statements, etc.").

The Veteran has also submitted lay statements from family members 
who indicated that the Veteran returned from service with (in 
pertinent part) a scar on his forehead as well as 
memory/cognitive impairment.  They are competent and credible in 
their reports.  Layno v. Brown, 6 Vet. App. at 469; see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The Board finds the Veteran's testimony credible.  With regard to 
a forehead scar, the Veteran either hit and/or went through a 
windshield and suffered a skull fracture and traumatic brain 
injury.  An inservice forehead scar was noted.  At that time of 
his hearing, he showed his forehead scar.  Lay testimony 
establishes the presence of the scar from service to the current 
time.  Service connection is therefore warranted for a scar on 
the forehead.  

With regard to the Veteran's claimed memory/cognitive impairment, 
although he did not demonstrate such impairment on the last 
examination, the Board accepts the lay evidence of his 
difficulties in these areas as being present since his inservice 
traumatic brain injury.  The VA examiner referred to prior 
medical evidence which indicated that there was "late effect of 
intracranial injury."  Therefore, service connection is 
warranted for residuals of head/brain trauma, characterized as 
cognitive dysfunction impairment.  

With regard to claimed tinnitus, the Veteran reported having 
tinnitus after the inservice accident.  He currently reports 
having tinnitus.  He has provided credible testimony that he 
continued to have tinnitus after the initial injury.  The Court 
has specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, to 
specifically include varicose veins, tinnitus, and flat feet.  
See Barr; Charles v. Principi, 16 Vet. App. 370, 374 


(2002); and Falzone).  Accordingly, service connection for 
tinnitus is warranted.  


ORDER

Entitlement to an effective date earlier than August 30, 2006, 
for the award of service connection for major depressive disorder 
(formerly rated as mood disorder, not otherwise specified, is 
denied.

Service connection for a facial scar, located on the forehead, is 
granted.

Service connection for residuals of head/brain trauma, 
characterized as cognitive dysfunction impairment, is granted

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

With regard to the claim of service connection for migraine 
headaches, the Veteran apparently suffered a childhood head 
injury which he claimed resulted in headaches on his Report of 
Medical History on entrance examination into service in 1978.  As 
noted, during service, he suffered a head/brain trauma, after 
which he also complained of headaches.  There is lay evidence of 
post-service headaches.  The VA treatment records document only 
cold-related headaches and not migraine headaches.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be associated 
with the Veteran's active military service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 
418 (2006).

Because this case presents complex medical and unresolved factual 
questions and since the Board is precluded from reaching its own 
unsubstantiated medical conclusions, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veteran should 
be afforded a VA neurological examination to determine if he had 
a preexisting headache disorder during service, and, if so, if it 
was aggravated therein.  If not, it should be determined if he 
has a current headache disorder which is etiologically related to 
the inservice accident.  

With regard to the claim of service connection for a lumbar spine 
disorder, the Veteran claims that the inservice accident resulted 
in permanent lumbar disability and he has submitted supporting 
lay evidence.  However, the post-service medical records also 
document a post-service work-related back injury in the early 
1990s.  Thus, a medical examination with an opinion is needed in 
this case to determine if current back disability is 
etiologically related to service.  In addition, all medical 
records pertaining to the work-related back injury should be 
obtained.  

On remand, the RO/AMC should make arrangements to obtain the 
complete treatment records related to the Veteran's in-service 
injury in January 1981, to include records related to his 
hospitalization at Louisville General Hospital.   Any recent VA 
treatment records should also be obtained.

With regard to the claim of entitlement to a higher rating for 
major depressive disorder, to include consideration of 
entitlement to a TDIU, a VA examination is needed to assess the 
current level of severity and the impact on employability.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and request a complete copy of 
the Veteran's service treatment records, to 
include all clinical records and records 
related to his hospitalization in January and 
February 1981.

2.  Make arrangements to obtain the Veteran's 
complete treatment records from Louisville 
General Hospital, dated in 1981. 

3.  Make arrangements to obtain the Veteran's 
complete treatment records from Providence VA 
Medical Center, dated from 1982 to 2004 and 
from July 2009 forward. 

4.  Contact the Veteran and determine where he 
received treatment following his work-related 
back injury.  After securing the appropriate 
medical release, obtain and associate with the 
claims file copies of all clinical records from 
the indicated physician(s).  

5.  Thereafter, schedule the Veteran for VA 
neurological and orthopedic examinations.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the examiners 
in conjunction with the examinations.  Any 
indicated tests and studies are to be 
conducted.

The neurological examiner should identify all 
current headache disorders found to be present, 
i.e., migraines, etc.

With respect to any current headache disorder, 
the neurological examiner should indicate 
whether its clinical onset was prior to 
service, during military service, or after 
service.  

If the response is prior to military service, 
is there any factual evidence which supports a 
conclusion that during military service the 
Veteran's pre-service headache disorder 
underwent an identifiable permanent increase in 
severity which was beyond its natural 
progression?

If the response is after to military service, 
is it at least as likely as not (50% or greater 
probability) that the current headache disorder 
is related to any in-service disease, event, or 
injury, including the Veteran's in-service head 
injury in January 1981?

The orthopedic examiner should provide an 
opinion as to whether it is at least as likely 
as not (50% or greater probability) that any 
current back disability had its clinical onset 
during service or is related to any in-service 
disease, event, or injury, including the 
Veteran's automobile accident  in January 1981 
and/or his back injury in December 1981.

The examiner must provide comprehensive reports 
including complete rationales for all opinions 
and conclusions reached, citing the objective 
medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA psychiatric 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  Any indicated tests and 
studies are to be conducted.

Following examination of the Veteran, the 
examiner should identify what symptoms, if any, 
the Veteran currently manifests or has 
manifested in the recent past that are 
specifically attributable to his service-
connected major depressive disorder.  The 
examiner must conduct a detailed mental status 
examination.

The examiner must also discuss the effect, if 
any, of the Veteran's major depressive disorder 
on his social and occupational adaptability.

The examiner should assign a Global Assessment 
of Functioning (GAF) score for the Veteran's 
major depressive disorder consistent with the 
American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM- IV) and explain the 
significance of the score.

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected disabilities (major 
depressive disorder, facial scar, tinnitus, 
cognitive dysfunction, and any other disability 
determined to be service-connected), either 
alone or in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  Consideration may be given to the 
Veteran's level of education, special training, 
and previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

7.  Review the medical opinions obtained above 
to ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner(s) for completion of the 
inquiry.

8.  Finally, readjudicate the claims on appeal 
in light of all of the evidence of record.  If 
any issue remains denied, the Veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


